Citation Nr: 0943660	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a stomach condition, 
a mental disorder, arthritis in the legs to include neuritis, 
a skull fracture, a back condition, a broken clavicle and a 
chest injury.  

2.	Eligibility for the Department of Veterans Affairs 
healthcare benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Appellant served on active duty from October 1961 to July 
1963.  On the DD Form 214 the character of discharge was 
other than honorable.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 notice letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas denying service connection compensation 
benefits and a December 2005 notice letter from the VA 
Medical Center (MC) in Houston, Texas denying healthcare 
benefits.  

The Veteran is urged to address the character of his 
discharge with the Board for Correction of Naval Records.  

The appeal regarding the service connection issues is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The issue regarding entitlement to VA 
healthcare benefits is DEFERRED pending adjudication of the 
service connection claims, which is the subject of the remand 
included in this decision.  VA will notify the Appellant if 
further action is required.


REMAND

In a statement from the Appellant received in February 2003 
and in a statement from the Appellant's representative dated 
in April 2003, the Appellant claimed entitlement to service 
connection for a stomach condition, a mental disorder, 
arthritis in the legs to include neuritis, a skull fracture, 
a back condition, a broken clavicle and a chest injury.  
These claims were denied in a July 2003 letter from the RO.  
In July 2003, the Appellant filed a Notice of Disagreement.  
As a notice of disagreement was timely filed after the denial 
of his claims for service connection, a statement of the case 
must be issued.  Hence, the claim must be remanded for the 
preparation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Further, the Board notes that adjudication of the service 
connection claims may impact his claim for entitlement to 
healthcare benefits.  The Board has therefore concluded that 
it would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. 
App. 11 (1998) citing Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the claim for entitlement to healthcare benefits 
is inextricably intertwined with the claims for service 
connection, a decision on the healthcare benefits is 
deferred.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issues of entitlement to service 
connection for a stomach condition, a 
mental disorder, arthritis in the legs to 
include neuritis, a skull fracture, a back 
condition, a broken clavicle and a chest 
injury.  The Appellant should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claims reviewed by the Board.  Only if the 
Veteran timely perfects his appeal as to 
the issues of service connection, 
undertake any and all development deemed 
essential and re-adjudicate the Veteran's 
claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Appellant need take no 
action until he is so informed.  The Appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LILA J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


